09/28/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0166



                             No. DA 20-0166

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

KYLE ALEXANDER HAMM,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until November 4, 2020, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                               September 28 2020